Fourth Court of Appeals
                                San Antonio, Texas
                                     January 14, 2020

                                   No. 04-18-00830-CV

                                       Rene VELA,
                                        Appellant

                                             v.

   MURPHY EXPLORATION & PRODUCTION COMPANY-USA and Nabors Drilling
                         Technologies, Inc.,
                             Appellees

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-05-12283-DCV-AJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER

       The Appellant’s Unopposed First Motion to Extend Time to File Motion for Rehearing is
hereby GRANTED. Time is extended to February 12, 2020.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court